 Case 18-17973      Doc 42    Filed 03/31/20 Entered 03/31/20 15:16:32       Desc Main
                                Document     Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

      IN THE MATTER OF                       IN PROCEEDINGS
                                             UNDER CHAPTER 13
      BOB HERRON,
                                             NO. 18-17973
                   DEBTOR                    JUDGE: DOYLE

   NOTICE OF FAILURE TO COMPLY WITH COURT ORDER AND NOTICE OF
DEFAULT AND MODIFICATION OF THE AUTOMATIC STAY AS TO WELLS FARGO
                            BANK, N.A.

Notified via Electronic Filing
U.S. Trustee , 219 S Dearborn St, Room 873, Chicago, IL 60604
Tom Vaughn, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603
David H Cutler, Cutler & Associates, Ltd., 4131 Main St., Skokie, IL 60076
Notified via US Postal Service
Bob Herron, 4002 Madison St, Bellwood, IL 60104


PLEASE TAKE NOTICE that the automatic stay has been modified on the property
commonly known as: 4002 Madison Street, Bellwood, IL 60104 pursuant to the terms of
the order entered October 24, 2019 (attached hereto), Debtor having failed to comply
with the provisions therein. A Notice of Default (attached hereto) in compliance with the
requirements of the order, was sent February 24, 2020, and cure of the default was not
made in the required time.

SPECIAL NOTICE TO THE TRUSTEE;
The stay has been modified as of March 10, 2020, the Claim of this creditor is hereby
withdrawn. No further payments should be made pursuant thereto.

                                  NOTICE OF FILING

This Notice and the documents referred to therein were sent for filing with the Clerk of
the United States Bankruptcy Court.




                                            1
 Case 18-17973      Doc 42    Filed 03/31/20 Entered 03/31/20 15:16:32       Desc Main
                                Document     Page 2 of 2



                               AFFIDAVIT OF SERVICE

       The undersigned hereby certifies that he/she caused a true and correct copy of
the above and foregoing document to be sent to the Debtor at the address listed below.
Said copy was placed in an envelope addressed as listed below and placed in the U.S.
Mail on March 31, 2020, with first class postage prepaid. All other parties entitled to
notice received such notice electronically, through the office of the Clerk of the Court.



                                  __/s/ Michael N. Burke_____________
                                  Mike Kalkowski ARDC #6185654
                                  Richard B. Aronow ARDC# 03123969
                                  Michael N. Burke ARDC#6291435
                                  Shapiro Kreisman & Associates, LLC
                                  2121 Waukegan Road, Suite 301
                                  Bannockburn, IL 60015
                                  (847) 291-1717
                                  Attorneys for Movant
                                  18-087211


The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.




                                            2
